Title: From George Washington to Robert Cary & Company, 7 November 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 7th Novr 1764.

In behalf of Master John Parke Custis I have this day drawn an order upon you in favour of William Dandridge (who is now in the Fleet Prison) for One hundred pounds Sterling which I hope will be immediately paid as I have already taken Bond from his Friends here for the amount of that Sum in Currt Money, at the prevailing Exchange with Interest, and shall carry the same to the Credit of Master Custis’s Account here. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

